Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2014/0087152 A1) in view of Goto et al. (US 2011/0223383 A1).
Regarding Claims 1-5, Nakamura discloses a resin composition comprising an epoxy resin and an inorganic filler (Abstract). Nakamura further discloses the resin composition comprises 0.05 to 10% by mass rubber particles (i.e. particulate elastomer) having an average particle diameter of 0.005 to 1 micron, preferably 0.2 to 0.6 microns (paras 0100-0103). Nakamura further discloses the inorganic filler comprises 20-85% by mass of the composition (para 0057), is preferably silica (para 0055), and is treated with a surface treatment agent such as a silane-based coupling agent (para 0064), but does not disclose or limit the specific surface area of the inorganic filler.
Goto discloses a resin composition comprising an epoxy resin and a silica component (para 0026), wherein the silica component has a specific surface area equal to or larger than 3 m2/g in order to maintain mechanical properties of the cured body and to maintain adherence between the cured body and a metal layer (para 0102).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nakamura to incorporate the teachings of Goto and produce the resin composition of Nakamura using silica having a specific surface area equal to or larger than 3 m2/g. Doing so would maintain mechanical properties of the cured body and maintain adherence between the cured body and a metal layer.
Regarding Claim 6, Nakamura in view of Goto discloses all the limitations of the present invention according to Claim 1 above. Nakamura further discloses the rubber particles (i.e. particulate elastomer) being selected from a cross-linked acrylonitrile-butadiene rubber particle, a cross-linked styrene-butadiene rubber particle, and an acrylic rubber particle (para 0101).
Regarding Claim 10, Nakamura in view of Goto discloses all the limitations of the present invention according to Claim 1 above. Nakamura further discloses the resin composition further comprises a curing agent (para 0086).
Regarding Claim 11, Nakamura in view of Goto discloses all the limitations of the present invention according to Claim 10 above. Nakamura further discloses the curing agent may be an active ester-based curing agent (para 0086). 
Regarding Claim 12, Nakamura in view of Goto discloses all the limitations of the present invention according to Claim 10 above. Nakamura further discloses that the curing agent improves the insulating properties and mechanical characteristics of the composition (para 0086). Therefore, it would been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to include curing agent in Nakamura in view of Goto, in amounts, including that presently claimed, in order to produce a resin composition with the desired insulating properties and mechanical characteristics.
Regarding Claims 13 and 14, Nakamura in view of Goto discloses all the limitations of the present invention according to Claims 1 and 10 above. Nakamura further discloses a cured product of the resin composition (para 0034).
Regarding Claims 15 and 16, Nakamura in view of Goto discloses all the limitations of the present invention according to Claims 1 and 10 above. Nakamura further discloses a sheet-shaped laminated material comprising the resin composition (para 0108).
Regarding Claims 17 and 18, Nakamura in view of Goto discloses all the limitations of the present invention according to Claims 1 and 10 above. Nakamura further discloses a resin composition layer (i.e. resin sheet) formed on a support (para 0109).
Regarding Claims 19 and 20, Nakamura in view of Goto discloses all the limitations of the present invention according to Claims 1 and 10 above. Nakamura further discloses a printed wiring board comprising an insulating layer comprising a cured product of the resin composition (para 0108, 0126).
Regarding Claims 21 and 22, Nakamura in view of Goto discloses all the limitations of the present invention according to Claims 19 and 20 above. Nakamura further discloses a semiconductor device comprising the printed wiring board (para 0127).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Goto as applied to claim 10 above, and further in view of Hayashi et al. (WO 2018/164259 A1).
Regarding Claim 25, Nakamura in view of Goto discloses all the limitations of the present invention according to Claim 10 above. Nakamura does not limit the curing agent used (para 0086), but does not disclose the curing agent comprising carbodiimide.
Hayashi discloses a composition for a printed circuit board, comprising epoxy resin, curing agent, and silica (Abstract). Hayashi discloses the curing agent comprises alicyclic carbodiimide (para 0037) which enhances storage stability, suppresses generation of blisters, and improves adhesion (para 0052).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nakamura in view of Goto to incorporate the teachings of Hayashi and produce the resin composition wherein the curing agent comprises the carbodiimide of Hayashi. Doing so would enhance storage stability, suppress generation of blisters, and improve adhesion.
Response to Arguments
In light of Applicant’s amendments, the 35 USC 103 rejection over Goto in view of Mieda and the evidence of Kumakura, and the 35 USC 103 rejection over Goto in view of Okuyama are withdrawn.
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Regarding the rejection over Nakamura in view of Goto, applicant points to the data of Examples 4 to 9 and Comparative Examples 5 to 8 in Nakamura which demonstrate less desirable properties when the inorganic filler is reacted with a silane coupling agent versus when the inorganic filler is reacted with an alkoxy oligomer, and argues that Nakamura therefore teaches away from using a silane coupling agent on the inorganic filler.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Nakamura discloses that the inorganic filler used in the resin composition may be treated with a surface treatment agent such as a silane-based coupling agent (para 0064). These examples in Nakamura appear to be establishing the need for the alkoxy oligomer (which is not excluded from the scope of the present claims) rather than teach away from using a silane coupling agent.
Applicant further argues that Nakamura in view of Goto does not disclose the use of a carbodiimide curing agent as required in New Claim 25.
While Nakamura in view of Goto does not disclose the use of a carbodiimide curing agent, the curing agent disclosed by Nakamura is not limited (para 0086). New Claim 25 is rejected over Nakamura in view of Goto and further in view of Hayashi, as shown in paragraphs 18-21 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787